         Case 1:09-cr-00042-SPW Document 122 Filed 07/21/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,                   CR 09-42-BLG-SPW-0I


                         Plaintiff,
                                             ORDER TO AMEND
            vs.                              DEFENDANT'S NAME BY
                                             INTERLINEATION
 ANTONIO ALATORRE aka Hugo
 Javier Quiroga,

                         Defendant.




      Upon the United States' Unopposed Motion to Amend Defendant's Name

by Interlineation(Doc. 120), and for good cause shown,

      IT IS HEREBY ORDERED that the United States' Motion is GRANTED.


The defendant's name "Antonio Alatorre" shall be amended to his true identity,

"Hugo Javier Quiroga aka Antonio Alatorre'\

      The Clerk of Court is directed to notify the parties ofthe making of this

Order.

                         sT
      DATED this           day of July, 2021.



                                      SUSAN P. WATTERS
                                      United States District Judge
                                         1
